Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-15820) and Registration Statements on Form S-8 (Nos. 333-24605, 333-81963, 333-85841, 333-94349, 333-67928, 333-83116, 333-91198, 333-123187, 333-123186, 333-136237, 333-150728, 333-158535, 333-158536, 333-173552, 333-173553) and Registration Statements on Form S-4 (Nos. 333-67928, 333-81257) of International Game Technology of our report dated November 29, 2011 relating to the financial statementsand the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP San Jose, California November 29, 2011
